IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The Estate of John G. Guyaux and          :
Mirian V. Guyaux, Deceased, and           :
Gary Guyaux and Christy                   :
Guyaux, Heirs                             :
                                          :
                  v.                      : No. 627 C.D. 2018
                                          :
Township of North Fayette                 :
                                          :
Appeal of: Christy Guyaux                 :

                                    ORDER

            NOW, June 27, 2019, having considered appellant’s application for

reargument and appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge